Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 1 of 14 Page ID #:589




    1   VENABLE LLP
        Daniel S. Silverman (SBN 137864)
    2   Email: dsilverman@venable.com
        2049 Century Park East, Suite 2300
    3   Los Angeles, CA 90067
        Telephone: (310) 229-9900
    4   Facsimile: (310) 229-9901
    5   THORPE NORTH & WESTERN LLP
        Mark M. Bettilyon (Admitted Pro Hac Vice)
    6   Email: mark.bettilyon@tnw.com
        Jed H. Hansen (Admitted Pro Hac Vice)
    7   Email: hansen@tnw.com
        175 South Main, Suite 900
    8   Salt Lake City, Utah 84111
        Telephone: (801) 566-6633
    9
        Attorneys for Defendants Lowe’s Home Centers, LLC and Fry’s Electronics, Inc.
   10

   11                      UNITED STATES DISTRICT COURT
   12                    CENTRAL DISTRICT OF CALIFORNIA
   13                               WESTERN DIVISION
   14   CHIA-LING HUANG, an individual,          Case No.: 2:18-cv-10545-SJO-JEM
   15                           Plaintiff,       DEFENDANTS LOWE’S HOME
                                                 CENTERS, LLC AND FRY’S
   16                     v.                     ELECTRONICS, INC.’S REPLY
                                                 IN SUPPORT OF MOTION TO
   17   LOWE’S HOME CENTERS, LLC., a             STAY PURSUANT TO THE
        North Carolina limited liability company;CUSTOMER SUIT EXCEPTION
   18   FRY’S ELECTRONICS, INC. and DOES
        1-20, inclusive,                          JURY TRIAL DEMANDED
   19
                                Defendants.      DATE: July 22, 2019
   20                                            TIME: 10:00 AM
                                                 CTRM: 10C
   21                                            JUDGE: Hon. S. James Otero
   22

   23

   24

   25

   26

   27

   28


                       LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 2 of 14 Page ID #:590



    1                                            TABLE OF CONTENTS
    2   INTRODUCTION ...................................................................................................1
    3   FACTS APPLICABLE TO THIS REPLY..............................................................1
    4            I.       Huang’s Contacts with Simple Products in Utah ...............................1
    5            II.      Sales of Huang’s Invention in Utah ....................................................3
    6            III.     Simple Products is Indemnifying Lowe’s and Fry’s ..........................4
    7   ARGUMENT ...........................................................................................................4
    8            I.       Huang Provides No Support for Her Argument that a Decision
                          on the Motion to Stay Should be Deferred Until After the Utah
    9                     Court Decides Her Forthcoming Motion to Dismiss ..........................4
   10            II.      Huang Provides No Support for Her Argument that She is Not
                          Subject to Personal Jurisdiction in Utah .............................................6
   11
                 III.     Huang is Subject to Personal Jurisdiction in Utah..............................7
   12
                          A.       Huang Transacts Business Within Utah as Required by
   13                              Utah’s Long-Arm Statute ..........................................................7
   14                     B.       Huang Has Minimum Contacts with the State of Utah ............8
   15                     C.       It is Reasonable and Fair for the Court in Utah to
                                   Exercise Personal Jurisdiction Over Huang ............................9
   16
                 IV.      Huang Does Not Address the Motion to Stay Factors and
   17                     Thereby Waives Her Arguments Against Entry of a Motion to
                          Stay......................................................................................................9
   18
                 V.       If the Court Grants the Motion to Stay, it Does Not Need to
   19                     Issue an Order Regarding Discovery from Lowe’s and Fry’s ..........11
   20   CONCLUSION......................................................................................................11
   21

   22

   23

   24

   25

   26

   27

   28
                               LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                        i
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 3 of 14 Page ID #:591



    1                                              TABLE OF AUTHORITIES
         Cases
    2
        Akro Corp. v. Luker,
    3         45 F.3d 1541 (Fed. Cir. 1995)...........................................................................................9
    4   Avocent Huntsville Corp. v. Aten Int’l Co.,
              552 F.3d 1324 (Fed. Cir. 2008).........................................................................................8
    5
        Bristol-Myers Squibb v. Superior Court of Cal.,
    6           137 S.Ct. 1773 (2017) .......................................................................................................8
    7   Deprenyl Animal Health, Inc. v. Univ. of Toronto Innovations Found.,
              297 F.3d 1343 (Fed. Cir. 2002).........................................................................................9
    8
        Inamed Corp. v. Kuzmak,
    9         249 F.3d 1356 (Fed. Cir. 2001).........................................................................................8
   10   Int’l Shoe Co. v. Washington,
                326 U.S. 310 (1945) ..........................................................................................................8
   11
        Jack Henry & Assocs. v. Plano Encryption Techs. LLC,
   12         910 F.3d 1199 (Fed. Cir. 2018).....................................................................................8, 9
   13   Lockyer v. Mirant Corp.,
              398 F.3d 1098 (9th Cir. 2005) .........................................................................................10
   14
        Maxchief Invs., Ltd. v. Wok & Pan, Ind., Inc.,
   15         2017 U.S. Dist. LEXIS 215440 (E.D. Tenn. Sep. 29, 2017). ...........................................6
   16   Sillage LLC v. Kenrose Perfumes Inc.,
                2015 U.S. Dist. LEXIS 75965 (C.D. Cal. June 9, 2015) .................................................4
   17
        Telemac Corp. v. Teledigital, Inc.,
   18          450 F. Supp. 2d 1107 (N.D. Cal. 2006) .........................................................................10
   19   Universal Electronics, Inc. v. Universal Remote Control, Inc.,
               943 F. Supp. 2d 1028 (C.D. Cal. 2013) ..........................................................................10
   20
        Wok & Pan, Indus. v. Staples, Inc.,
   21         2015 U.S. Dist. LEXIS 185193 (C.D. Cal. Aug. 25, 2015) ..............................................5
   22   Xilinx, Inc. v. Papst Licensing GmbH & Co. KG,
                848 F.3d 1346 (Fed. Cir. 2017).....................................................................................7, 9
   23
        Statutes
   24
        Utah Code Ann. § 78B-3-205. ......................................................................................................7
   25

   26

   27

   28
                                   LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                            ii
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 4 of 14 Page ID #:592



    1                                     INTRODUCTION
    2         Defendants Lowe’s Home Centers, LLC (“Lowe’s”) and Fry’s Electronics,
    3   Inc. (“Fry’s) submit this reply in support of their renewed motion to stay pursuant
    4   to the customer suit exception.
    5         Plaintiff wholly fails to adequately respond to Lowe’s and Fry’s renewed
    6   motion to stay. Instead, Huang relies on a factually and legally unsupported
    7   assertion that this Court should delay its decision on the motion to stay until after
    8   the Utah Court decides Huang’s allegedly forthcoming motion to dismiss for lack
    9   of personal jurisdiction. The Court should not delay its decision on the motion to
   10   stay, especially as former Defendant Simple Products Corporation (“Simple
   11   Products”) is likely to succeed in defending against Huang’s motion to dismiss.
   12         Specifically, on information and belief, Huang is subject to personal
   13   jurisdiction in Utah because she sells or knowingly authorizes for sale products
   14   incorporating her patented design through Alibaba, Best Buy, and/or O’Reilly
   15   Auto Parts to customers in Utah. Further still, Huang, or her counsel acting as
   16   agents on her behalf, have knowingly engaged in enforcement and
   17   negotiation/licensing activity with a known Utah entity, Simple Products,
   18   regarding the patent-in-suit.
   19         For the above reasons, Simple Products is likely to succeed in defeating
   20   Huang’s motion to dismiss for lack of personal jurisdiction. As such, this Court
   21   should not further delay issuing the stay for Lowe’s and Fry’s who are mere
   22   customer-resellers of the allegedly infringing product from Simple Products.
   23                       FACTS APPLICABLE TO THIS REPLY
   24   I.    Huang’s Contacts with Simple Products in Utah
   25         While acting as agents for Ms. Huang, her attorneys, located in both
   26   California and Virginia, voluntarily initiated and engaged in multiple phone calls
   27   and dozens of emails with Simple Products’ counsel regarding and discussing Ms.
   28   Huang’s claims of infringement, the invalidity of Ms. Huang’s patent, the claims of
                         LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                  1
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 5 of 14 Page ID #:593



    1   the California lawsuit, Simple Products’ alleged liability, and multiple offers of
    2   settlement, as detailed below. See Dec. of J. Hansen ¶¶ 2-8.
    3         As disclosed in Lowe’s and Fry’s renewed motion to stay, despite knowing
    4   that Simple Products was the manufacturer of the Lux Pro Headlamp at-issue and
    5   having multiple communications with counsel for Simple Products, Ms. Huang
    6   initially filed her patent infringement action only against Lowe’s. See Dkt. No. 44
    7   at *3; Dkt. No. 27-2 ¶ 2. Simple Products and Fry’s were subsequently added as
    8   Defendants. Dkt. No. 44 at *3. After Lowe’s notified Simple Products it was
    9   served with process for the original Complaint, Simple Products promptly
   10   contacted counsel for Ms. Huang to inform them that Simple Products
   11   manufactures the product-at-issue and that Simple Products was the real
   12   Defendant-in-interest in the lawsuit. Dkt. No. 27-2 ¶ 3.
   13         Throughout the course of Ms. Huang’s filing of the above complaints,
   14   counsel for Ms. Huang entered into settlement negotiations with Simple Products’
   15   counsel located in Utah. Id. ¶ 2. Ms. Huang’s counsel met and conferred with
   16   Simple Products’ Utah counsel and exchanged numerous emails with respect to the
   17   Ms. Huang’s claims for infringement. Id. ¶ 3. To date, those settlement
   18   negotiations have been unsuccessful.
   19         As part of those emails, Simple Products’ Utah counsel sent several Chinese
   20   patents (“Chinese Patents”) to Ms. Huang’s counsel which undermine Ms.
   21   Huang’s claim of inventorship. Id. ¶ 4. Specifically, several Chinese patents for a
   22   product very similar to that shown in the ‘793 Patent were granted to a party
   23   different than Ms. Huang. Id. ¶ 5, Ex. A. Ms. Huang’s counsel thereafter sent a
   24   declaration to Simple Products’ Utah counsel from a “Feng Min” in China stating
   25   that Ms. Huang authorized him to file the Chinese Patents and that he mistakenly
   26   filed the patents listing himself as the inventor. Id. ¶ 6, Ex. B.
   27         As noted in Lowe’s and Fry’s Renewed Motion to Stay, Lowe’s and Fry’s
   28   (as well as Simple Products) filed motions to dismiss Ms. Huang’s Second
                         LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                  2
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 6 of 14 Page ID #:594



    1   Amended Complaint. Dkt. No. 44 at *3-4. During the pendency of these motions
    2   to dismiss, Ms. Huang’s counsel contacted Simple Products’ Utah counsel to
    3   schedule a mediation between the parties. Hansen Dec. ¶ 7. Specifically, Ms.
    4   Huang’s counsel proposed a mediation on May 3rd, May 13th, or May 14th 2019
    5   where Ms. Huang would be in attendance. Id. ¶ 8. After further settlement
    6   negotiations between the parties, the parties determined that a mediation on those
    7   dates was premature.
    8           As clearly evidenced by her Second Amended Complaint in this lawsuit, Ms.
    9   Huang sued Simple Products knowing it to be a Utah corporation. Dkt. No. 18 ¶ 3
   10   (“Defendant SIMPLE PRODUCTS CORPORATION . . . is a Utah corporation
   11   with its corporate headquarters located at 138 E. 12300 South, Suite C-165,
   12   Draper, Utah 84020.”). Furthermore, before Simple Products was dismissed from
   13   this lawsuit, counsel for Ms. Huang repeatedly communicated with counsel for
   14   Simple Products regarding this lawsuit. On information and belief, Ms. Huang’s
   15   agent attorneys knowingly engaged in these discussions understanding that Simple
   16   Products is located in Utah and knowing that counsel for Simple Products is also in
   17   Utah.
   18   II.     Sales of Huang’s Invention in Utah
   19           Counsel for Lowe’s and Fry’s previously discovered numerous products that
   20   appear similar to the invention claimed in the ʼ793 Patent that are offered for sale
   21   on the website Alibaba.com to consumers in Utah. See Hansen Dec. ¶ 9, Ex. C.
   22   Upon information and belief, these headlamp products utilizing the design
   23   allegedly covered by the ʼ793 Patent on the Alibaba website may be purchased by
   24   Utah residents. Additionally, upon information and belief, Ms. Huang knowingly
   25   sells or has authorized sales of these headlamps on the Alibaba website to Utah
   26   consumers.
   27           Further, Ms. Huang has directly or indirectly introduced the allegedly
   28   patented design into the United States through multiple businesses, including, but
                          LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                   3
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 7 of 14 Page ID #:595



    1   not limited to, O’Reilly Auto Parts and Best Buy, which sell flashlights utilizing
    2   the design allegedly protected by the patent-at-issue throughout the United States,
    3   including Utah. Hansen Dec. ¶ 10. Upon information and belief, Ms. Huang has
    4   understood and been aware that both O’Reilly Auto Parts and Best Buy transact
    5   business in the state of Utah and that her products would be sold in Utah.
    6   III.   Simple Products is Indemnifying Lowe’s and Fry’s
    7          Pursuant to individual written agreements between Simple Products and
    8   Lowe’s and Fry’s, Simple Products has agreed to defend and indemnify Lowe’s
    9   and Fry’s against Ms. Huang’s claims of infringement relating to the Lux Pro
   10   Headlamp. Dkt. No. 27-1 ¶ 13.
   11                                        ARGUMENT
   12   I.     Huang Provides No Support for Her Argument that a Decision on the
   13          Motion to Stay Should be Deferred Until After the Utah Court Decides
   14          Her Forthcoming Motion to Dismiss
   15          The customer suit exception “is an exception to the general rule that when
   16   two suits are filed involving similar issues and similar parties, the first suit should
   17   have priority absent special circumstances. The exception applies when the first
   18   suit is filed against a customer who is a mere reseller of the accused goods, while
   19   the second suit is a declaratory action brought by the manufacturer of the accused
   20   goods.” Sillage LLC v. Kenrose Perfumes Inc., 2015 U.S. Dist. LEXIS 75965, at
   21   *12-13 (C.D. Cal. June 9, 2015). The exception is “largely based on the premise
   22   that the manufacturer has a presumed greater interest than does a customer in
   23   defending its products against charges of patent infringement, so that the
   24   manufacturer should be permitted to prosecute its declaratory judgment action
   25   elsewhere to protect itself and its clients.” Id. “The undisputed record before the
   26   court indicates that [the true defendant] is not subject to personal jurisdiction in
   27   this district, and [plaintiff] cannot force [the true defendant to] litigate in this
   28   district by bringing suit against [a customer-reseller], knowing that [the true
                         LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                  4
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 8 of 14 Page ID #:596



    1   defendant] will have to defend here [due to the true defendant’s indemnification of
    2   the customer-reseller]. If [plaintiff] wishes to litigate its patent claims against the
    3   true defendant, it can do so in the Eastern District of Tennessee where [the true
    4   defendant] is subject to personal jurisdiction.” Wok & Pan, Indus. v. Staples, Inc.,
    5   2015 U.S. Dist. LEXIS 185193, at *6 (C.D. Cal. Aug. 25, 2015) (internal
    6   quotations removed).
    7         The focus of the customer suit exception is to ensure the true defendant-in-
    8   suit, here Simple Products, is the party actually defending against claims of patent
    9   infringement, rather than one of the party’s customer-resellers, and that the true
   10   defendant-in-suit can litigate those claims in a forum in which it is actually subject
   11   to jurisdiction. This Court has already dismissed Simple Products from this
   12   lawsuit due to improper venue. Dkt. No. 39.
   13         The case-law does not require that the second-filed suit be free from any and
   14   all dispositive motions before a court can enter the stay—let alone motions that
   15   have not yet been filed. Glaringly, Huang has failed to cite any authority stating
   16   that a court should delay a reasonable request for a stay for customer-resellers
   17   pursuant to the customer suit exception merely because there is a pending motion
   18   to dismiss, or other dispositive motion, against the true defendant-in-suit in the
   19   second filed action.
   20         Additionally, the Central District of California has previously issued a stay
   21   pursuant to the customer suit exception in a suit with similar facts where personal
   22   jurisdiction in the second-filed suit was at-issue. When addressing the
   23   jurisdictional issue in the second-filed suit, the Eastern District of Tennessee
   24   described the procedural history of the earlier-filed Central District of California
   25   litigation, Wok & Pan, Indus. v. Staples: “W&P filed a lawsuit against Staples on
   26   February 4, 2015, in the United States District Court for the Central District of
   27   California. W&P alleges that Staples' sale of the UT-18 table infringes on its
   28   patents . . . On April 16, 2015, Staples sent a letter to Meco requesting Meco to
                         LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                  5
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 9 of 14 Page ID #:597



    1   defend and indemnify Staples in the lawsuit. In turn, Meco sent a letter to
    2   Maxchief on April 27, 2015, requesting that Maxchief defend and indemnify Meco
    3   and Staples. As a result, Maxchief's counsel wrote a letter to W&P on May 27,
    4   2015, advised W&P that it manufactures the UT-18 table, and denied
    5   infringement.” Maxchief Invs., Ltd. v. Wok & Pan, Ind., Inc., 2017 U.S. Dist.
    6   LEXIS 215440, at *2-3 (E.D. Tenn. Sep. 29, 2017). Maxchief subsequently filed
    7   its declaratory judgment lawsuit for noninfringement and invalidity of the patents-
    8   in-suit in the Eastern District of Tennessee. Id. at *3. On August 25, 2015 the
    9   Central District of California court stayed the Staples action pending conclusion of
   10   the action in the Eastern District of Tennessee. Id. at *4. Over two years later, on
   11   September 29, 2017, the Eastern District of Tennessee court dismissed Maxchief’s
   12   declaratory judgment complaint for lack of personal jurisdiction over W&P. Id.
   13         Here, Lowe’s and Fry’s request the Court enter a stay. For the reasons
   14   articulated below (Sections II & III), Huang’s yet-to-be-filed jurisdictional
   15   challenge is not likely to succeed. In the unlikely event that Huang is ultimately
   16   successful in her motion to dismiss for lack of personal jurisdiction, this Court can
   17   reopen this lawsuit against Lowe’s and Fry’s. In the meantime, Huang will be able
   18   to obtain discovery from the true defendant-in-suit, Simple Products, in Utah. As
   19   previously disclosed, Simple Products is likely to have most of the relevant
   20   discoverable information in this lawsuit. See Dkt. No. 27-1 ¶¶ 16-18.
   21   II.   Huang Provides No Support for Her Argument that She is Not Subject
   22         to Personal Jurisdiction in Utah
   23         In her Response to Lowe’s and Fry’s Motion to Stay, Huang argues that “a
   24   ruling on Fry’s and Lowe’s Motion for Stay should be deferred until the Utah
   25   District Court has an opportunity to rule on Ms. Huang’s Motion to Dismiss for
   26   lack of personal jurisdiction.” Dkt. No. 57 at *4. In support of Huang’s yet-to-be-
   27   filed Motion to Dismiss for lack of personal jurisdiction, Huang broadly states that
   28   “[t]here is no basis for personal jurisdiction as to Ms. Huang – a Republic of
                        LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                 6
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 10 of 14 Page ID #:598



    1   China, Taiwanese citizen – in the Utah District Court” and that she has “no
    2   contacts in Utah”. Dkt. No. 57 at *2, 4.
    3          However, Huang provides no evidence that she, as a Taiwanese citizen,
    4   could never be subject to jurisdiction in Utah. Further, she provides no evidence or
    5   a declaration that she has no contacts in Utah. Thus, Huang has entirely failed to
    6   support her claim that the Utah District Court does not have jurisdiction over her.
    7   III.   Huang is Subject to Personal Jurisdiction in Utah
    8          In determining whether a Court has specific personal jurisdiction over a
    9   foreign defendant, the Court engages in a two-step analysis. First, the Court
   10   determines whether the defendant is subject to the state’s long-arm statute.
   11   Second, the Court determines whether the assertion of specific personal
   12   jurisdiction would be inconsistent with due process. See Xilinx, Inc. v. Papst
   13   Licensing GmbH & Co. KG, 848 F.3d 1346, 1353 (Fed. Cir. 2017).
   14          A.    Huang Transacts Business Within Utah as Required by Utah’s Long-
   15                Arm Statute
   16          Utah’s Long-Arm Statute provides that “any person or personal
   17   representative of the person, whether or not a citizen or resident of this state, who,
   18   in person or through an agent, does any of the following enumerated acts is subject
   19   to the jurisdiction of the courts of this state as to any claim arising out of or related
   20   to . . . the transaction of any business within this state.” Utah Code Ann. § 78B-3-
   21   205.
   22          Here, it appears that Ms. Huang is knowingly selling or allowing her
   23   patented product to be sold through Alibaba, Best Buy, and/or O’Reilly to
   24   residents of the state of Utah. Supra at *3-4. Further, Ms. Huang has been directly
   25   involved with communications regarding allegations of infringement and
   26   negotiations/offers to license her patents with Simple Products, a resident of Utah.
   27   Supra at *1-3. As such, Ms. Huang is clearly transacting business within the state
   28   of Utah.
                         LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                  7
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 11 of 14 Page ID #:599



    1         B. Huang Has Minimum Contacts with the State of Utah
    2         Due process requires that a defendant have sufficient “minimum contacts”
    3   with the forum state such that the suit does not offend “traditional notions of fair
    4   play and substantial justice.” Bristol-Myers Squibb v. Superior Court of Cal., 137
    5   S.Ct. 1773, 1785 (2017) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316
    6   (1945)). “Applying due process to determination of specific jurisdiction . . .
    7   precedent describes three relevant factors: . . . (1) whether the defendant
    8   purposefully directed its activities at residents of the forum; (2) whether the claim
    9   arises1 out of or relates to the defendant’s activities within the forum; and (3)
   10   whether assertion of personal jurisdiction is reasonable and fair.” Inamed Corp. v.
   11   Kuzmak, 249 F.3d 1356, 1360 (Fed. Cir. 2001) (internal quotations removed).
   12   “The first two factors comprise the ‘minimum contacts’ portion of the
   13   jurisdictional framework, and in New World International, Inc. v. Ford Global
   14   Technologies, LLC, we held that the sending of a letter that forms the basis for the
   15   claim may be sufficient to establish minimum contacts.” Jack Henry & Assocs. v.
   16   Plano Encryption Techs. LLC, 910 F.3d 1199, 1204 (Fed. Cir. 2018).
   17         As detailed above, counsel for Huang has repeatedly and consistently been
   18   in contact with counsel for Simple Products and Simple Products in Utah regarding
   19   enforcement and/or negotiations/licensing of the patent-in-suit via email and phone
   20   communications. Supra at *1-3. Thus, Huang clearly has purposefully directed
   21   charges of infringement to Simple Products, a resident of Utah. Further still, these
   22   charges arise out of or relate to the patent-in-suit and Huang’s licensing activities
   23   related to the patent-in-suit.
   24

   25
        1
         For a declaratory judgment claim of non-infringement and/or invalidity of a
   26
        patent, a defendant’s contacts “arise” in the forum state only if those contacts
   27   “relate in some material way to the enforcement or the defense of the patent.”
        Avocent Huntsville Corp. v. Aten Int’l Co., 552 F.3d 1324, 1336 (Fed. Cir. 2008).
   28
                         LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                  8
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 12 of 14 Page ID #:600



    1         C. It is Reasonable and Fair for the Court in Utah to Exercise Personal
    2             Jurisdiction Over Huang
    3         In determining whether it is reasonable and fair for the Utah Court to
    4   exercise personal jurisdiction over Huang, the court must first “determine whether
    5   the connection between the forum and the episode-in-suit could justify the exercise
    6   of specific jurisdiction. Then, in a second step the court is to consider several
    7   additional factors to assess the reasonableness of entertaining the case.” Xilinx,
    8   848 F.3d at 1354-55. If a defendant purposefully directs activities to a forum’s
    9   residents, the defendant must present a compelling case that jurisdiction against
   10   them would be unreasonable. Jack Henry, 910 F.3d at 1205 (citing Akro Corp. v.
   11   Luker, 45 F.3d 1541, 1546 (Fed. Cir. 1995)).
   12         Here, there is clearly a connection between Utah and Huang’s infringement
   13   claims as detailed above. Further, Huang has failed to allege any evidence that
   14   litigating this suit in Utah would be any more burdensome for a Taiwanese citizen
   15   who will have to travel overseas regardless of where this lawsuit is conducted.
   16   Further still, Utah has a substantial interest in adjudicating the lawsuit as Simple
   17   Products, the party that will produce most of the discovery in this case and the true
   18   defendant-in-suit, is a resident of Utah and employs numerous individual residents
   19   in Utah. Dkt. No. 27-1 ¶¶ 14, 17. See Deprenyl Animal Health, Inc. v. Univ. of
   20   Toronto Innovations Found., 297 F.3d 1343, 1356 (Fed. Cir. 2002) (“Just as a state
   21   has a substantial interest in preventing patent infringement within its borders, it
   22   also has a substantial interest in protecting its residents from claims of patent
   23   infringement that may be unwarranted . . . .”).
   24      IV.    Huang Does Not Address the Motion to Stay Factors and Thereby
   25             Waives Her Arguments Against Entry of a Motion to Stay
   26         Courts generally consider three factors in deciding a motion to stay: “(1)
   27   whether discovery is complete and whether a trial date has been set; (2) whether a
   28   stay will simplify the issues in question and trial of the case; and (3) whether a stay
                         LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                  9
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 13 of 14 Page ID #:601



    1   would unduly prejudice or present a clear tactical disadvantage to the nonmoving
    2   party.” Universal Electronics, Inc. v. Universal Remote Control, Inc., 943 F. Supp.
    3   2d 1028, 1030-31 (C.D. Cal. 2013) (quoting Telemac Corp. v. Teledigital, Inc., 450
    4   F. Supp. 2d 1107, 1111 (N.D. Cal. 2006)).
    5         Here, there has been no discovery and a trial date has not yet been set.
    6   Huang does not dispute this fact. Here, a stay pursuant to the customer suit
    7   exception will clearly simplify the issues for any trial against Lowe’s and Fry’s.
    8   Huang does not dispute this fact. Here, Huang will not be unduly prejudiced or
    9   disadvantaged by issuance of the stay since this case will proceed against Simple
   10   Products in Utah. Huang does not dispute this statement. As such, Huang has
   11   waived any arguments to the contrary and all three factors support granting a stay
   12   pursuant to the customer suit exception.
   13         In addition to the above factors, in exercising its discretion in granting a
   14   motion to stay, a court must weigh the competing interests of the various parties
   15   that may be affected by the decision to grant or refuse to grant a stay. See Lockyer
   16   v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005). Specifically, the Court must
   17   consider: (1) the possible damage or harm to the non-moving party which may
   18   result from granting a stay; (2) the hardship or inequity the moving party may
   19   suffer in being required to go forward with the case if the request for a stay is
   20   denied; and (3) the orderly course of justice measured in terms of the simplifying
   21   or complicating of issues, proof, and questions of law which could be expected to
   22   result from a stay. See id.
   23         As above, Huang also fails to address the Lockyer factors. Huang has
   24   provided no argument or facts that support or suggest that she will suffer a
   25   hardship if the case is stayed against Lowe’s and Fry’s. Further, it is clearly a
   26   better use of judicial resources for this lawsuit to proceed in only one court against
   27   the true Defendant-in-suit, Simple Products.
   28
                         LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                  10
Case 2:18-cv-10545-SJO-JEM Document 59 Filed 07/08/19 Page 14 of 14 Page ID #:602



    1      V.      If the Court Grants the Motion to Stay, it Does Not Need to Issue an
    2              Order Regarding Discovery from Lowe’s and Fry’s
    3           Alternatively, if the Court grants Lowe’s and Fry’s renewed motion to stay,
    4   Huang requested the Court “grant Ms. Huang the opportunity to engage in limited
    5   written discovery specific to the issue of damages caused by Fry’s and Lowe’s
    6   infringement of the ʼ793 Patent.” Dkt. No. 57 at *5.
    7           There is no need at this time for the Court to enter such an order. First,
    8   Huang has broadly described the types of information she would like from Lowe’s
    9   and Fry’s and has failed to provide the Court with sufficient detail to enter such an
   10   order. Further, if this case is stayed against Lowe’s and Fry’s and Huang serves
   11   discovery on Lowe’s and Fry’s in the Utah litigation, Huang can seek judicial aid
   12   from the Court if she believes Lowe’s and Fry’s have not supplied sufficient
   13   responses at a time when the issues are clear and ripe for decision.
   14                                      CONCLUSION
   15           For the foregoing reasons and all the reasons identified in its opening
   16   renewed motion for stay of proceedings against Lowe’s and Fry’s pursuant to the
   17   customer suit exception, Lowe’s and Fry’s respectfully move the Court to stay the
   18   claims against them pending the final resolution of the claims against Simple
   19   Products in Utah.
   20

   21
        DATED: 8th day of July, 2019.            VENABLE, LLP
                                                 /s/ Daniel Silverman
   22                                            Daniel Silverman
   23
                                                 THORPE NORTH & WESTERN, LLP
   24

   25                                            /s/ Jed H. Hansen
                                                 Jed H. Hansen
   26                                            Mark Bettilyon
   27
                                                 Attorneys for Defendants Lowe’s Home
   28                                            Centers, LLC and Fry’s Electronics, Inc.
                          LOWE’S AND FRY’S REPLY ISO RENEWED MOTION TO STAY
                                                   11
